Citation Nr: 0608071	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Yates County Veterans Service 
Agency


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by which the RO denied 
service connected for hearing loss and tinnitus.  A notice of 
disagreement (NOD) was received in July 2003, and a statement 
of the case (SOC) was issued in January 2004.  A substantive 
appeal was received from the veteran in March 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  There is no competent evidence even suggesting that the 
veteran currently suffers from either hearing loss or 
tinnitus as a result of his military service more than 50 
years ago.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.   38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385(2005).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3,102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him about 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the January 2003 notice letter, the March 2003 rating 
action and the January 2004 SOC, the RO variously notified 
the veteran and his representative of the legal authority 
governing entitlement to the benefits sought on appeal, the 
evidence that would substantiate his claims, the evidence 
that was being obtained on his behalf and the evidence that 
had been considered in connection with the claims.  After 
each, they were afforded an opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The Board also notes that the January 2003 notice letter, the 
March 2003 rating action and the January 2004 SOC variously 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the January 2003 notice letter expressly informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Thus, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant about what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a  
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his  
possession that pertains to the claim.  

As indicated above, the first three content of notice 
requirements are met in this appeal.  With respect to the 
fourth requirement, the Board notes that, while the veteran 
has not been explicitly informed of the need to submit all 
evidence in his possession, through the various documents 
described above, he has been put on notice of the need to 
submit any private treatment records or statements from other 
individuals regarding his hearing.  As such, the Board finds 
there is an implied request by the RO that the veteran submit 
any and all evidence to support his claims, to include any 
medical records or other evidence that he may have in his 
possession.  Therefore, the Board finds that all four content 
of notice requirements have, essentially,  been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were provided to the veteran before and after 
the March 2003 rating action on appeal.  However, the Board 
finds that any lack of full, pre-adjudication notice in this 
appeal does not prejudice the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103  (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided (as reflected in the 
January 2004 SOC).  As indicated above, the rating action, 
the RO letter, together with the SOC, have, collectively, 
explained to the veteran what was needed to substantiate his 
claims.  Moreover, the January 2004 SOC provided the 
pertinent criteria for evaluating his claims together with 
the basis for the decision made.  Appellate arguments 
advanced reflect an understanding of the issues on appeal and 
the criteria governing how the claims could be substantiated.  

Additionally, the Board finds that all necessary development 
of the claims has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining the veteran's service medical 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to either  claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of either claim on appeal, 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.

II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He essentially contends that he 
developed hearing loss while on active duty, claiming that he 
was trapped under one of the 5 inch guns on his ship for 
several hours while it was firing and that he developed 
hearing loss and tinnitus as a result.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131;38 C.F.R. § 
3.303.  Service connection may be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.385 (1995), impaired 
hearing is considered by VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Service medical records are silent as to complaints, 
findings, or diagnosis of any hearing loss or tinnitus.  His 
reported separation examination recorded normal hearing, and 
there was no notation as to any tinnitus.  These records also 
include no reference to the claimed incident.  His discharge 
medical examination in May 1955 was normal.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection for such 
condition.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet.App. 155, 159 (1993).  

In appeal, however, the neither the veteran nor his 
representative have furnished or identified any competent 
evidence of hearing loss and/or tinnitus in the over 50 years 
since his separation from service.  Hence, there is no 
competent evidence of either current hearing loss disability 
or tinnitus, or competent evidence that either condition is 
medically related to service.  Further, as a prima facie case 
for service connection for each claimed condition has not 
been presented, VA examination to obtain medical evidence as 
to current disability and medical nexus is not required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  In 
the absence of any competent medical evidence of a current 
disability, and, if so, of a nexus between that disability 
and service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992).  

In adjudicating each claim, the Board has considered the 
appellant's assertions.  However, here, each claim on appeal 
turns on the medical matters of current disability and nexus; 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
persuasive opinion on a medical matter.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

Under the circumstances, each claim on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of any competent evidence to support either 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


